DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thrasher et al (2018/0028948) in view of DeBruin et al (2007/027120).
	Thrasher et al disclose a process of conditioning pellets by providing pellets to a rotating drum, rotating the drum, adjusting the tilt angle of the drum to adjust the residence time of the pellets in the drum and directing the flow of pellet out an opening of the drum.  See claim 17 and paragraphs 0007, 0013, 0050, 0056, 0065, 0078-0079, and 0137.  Thrasher et al also disclose introduction of a gas to the drum for controlling the temperature in the rotating drum (paragraphs 0113-0114).
	DeBruin et al disclose conditioning pellets in a device to crystallize the pellets.  Pellets are introduced into the inlet and move toward an outlet.  While in the device, gas is input to either heat or cool the pellets so that they are kept between the temperature for onset of crystallization and the melting temperature.
	Thrasher et al does not specifically indicate that the conditioning is crystallization.  It would have been obvious to one of ordinary skill in the art to use the conditioner of Thrasher et al to crystallize pellets as described by DeBruin because crystallizing is a conditioning process and the pellets of Thrasher et al move from an inlet to an outlet while controlling the temperature using gas as does DeBruin et al.  The combination of Thrasher et al and DeBruin et al would thus render the determination of the residence time to achieve a desired crystallinity for the pellets obvious to one of ordinary skill in the art because the purpose of the conditioning of DeBruin et al is achieve a desired crystallinity. 

Response to Amendment
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive with respect to claim 17. Applicant asserts that adjusting the tilt angle of the to achieve desired residence time is not suggested.  Thrasher et al (paragraphs 0013, 0078, and 0137) specifically teaches adjusting the tilt angle to adjust residence time.  Applicant also contends that determining the residence time is not suggested.  However, as explained above this step would have been obvious once the device of Thrasher is used to crystallize pellets.

Allowable Subject Matter
Claims 1-11, 13-16, and 18-22 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1754